939 F.2d 544
Steven Douglas HILL, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 89-2558.
United States Court of Appeals,Eighth Circuit.
July 16, 1991.

1
Appeal from the United States District Court for the Eastern District of Arkansas.


2
Appellant's motion to continue stay of mandate is granted.  The issuance of mandate in this case shall be stayed an additional 30 days to and including August 28, 1991.  If within that time there is filed with the Clerk of this court a certificate of the Clerk of the United States Supreme Court that a petition for writ of certiorari has been filed, this stay shall continue until final disposition of the case by that court.